Title: From John Adams to United States Senate, 18 May 1798
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States May 18 1798

I nominate Benjamin Stoddert of Maryland to be Secretary of the Navy, in the Place of George Cabott who has declined his appointment.
George Woodruff of Georgia to be Attorney for the District of Georgia in the Place of Charles Jackson resigned
Frederick William Lutze of Stetin in Prussia to be Consul of the United States at Stetin.

John Adams